Exhibit 10.7

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

 

This Assignment of Purchase and Sale Agreement and Escrow Instructions (this
“Assignment”) is made as of the 18th day of July, 2014 by and between PLYMOUTH
REAL ESTATE INVESTORS, INC., a Massachusetts corporation, having an address at
260 Franklin Street, 19th Floor, Boston, MA 02109 (“Assignor”) and PLYMOUTH
INDUSTRIAL REIT, INC., a Maryland corporation, having an address at 260 Franklin
Street, 19th Floor, Boston, MA 02109 (“Assignee”).

W I T N E S S E T H


WHEREAS, Assignor and TOWER JACKSON, LLC, a Delaware limited liability company
(“Seller”) are parties to that certain Purchase and Sale Agreement and Escrow
Instructions dated as of May 1, 2014 (the "Agreement"), pursuant to which Seller
has agreed to sell and Assignor has agreed to purchase that certain real
property and improvements thereon located at 210 American Drive, Jackson,
Tennessee, as more particularly described in the Agreement, upon the terms and
conditions contained in the Agreement;

WHEREAS, pursuant to Section 17 of the Agreement, Assignor has the right to
assign all of its right, title and interest under the Agreement to any of its
affiliates; and

WHEREAS, Assignee is an affiliate of Assignor; and

WHEREAS, Assignor desires to assign to Assignee, and Assignee desires to
acquire, all of the right, title and interest of Assignor under the Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants herein contained and other good and valuable consideration in hand
paid by Assignee to Assignor, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1.The foregoing recitals hereby are incorporated into this Assignment and made a
part hereof.

2.Assignor hereby transfers, assigns and conveys to Assignee all of Assignor's
right, title and interest under the Agreement.

3.Assignee hereby accepts the foregoing assignment, and hereby assumes and
covenants to perform all duties and obligations of Assignor under the Agreement.

4.Pursuant to Section 17 of the Agreement, as between Assignor and Seller,
Assignor shall remain fully liable and responsible for the performance of
Assignor’s obligations under the Agreement prior to Closing or if the Agreement
terminates, following such termination.

-1-

 

 

5.This Assignment shall inure to the benefit of, and be binding upon, Assignor
and Assignee and their respective heirs, personal representatives, successors
and assigns.

6.Each of the parties hereto represents and warrants to the other that the
person executing this Assignment on behalf of such party has the full right,
power and authority to enter into and execute this Assignment on such party's
behalf and that no consent from any other person is necessary as a condition
precedent to the legal effect of this Assignment.

7.This is the entire agreement between the parties hereto, and may not be
amended or modified in any manner without the written approval of the parties
hereto.

8.This Assignment may be executed in multiple counterpart copies, all of which
shall be deemed originals, but which will evidence one and the same instrument.

 

[SIGNATURES APPEAR ON NEXT PAGE]

-2-

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment under seal
as of the date first set forth above.

 

ASSIGNOR:

 

PLYMOUTH REAL ESTATE INVESTORS, INC., a Massachusetts corporation

 

By: /s/ Pendleton P. White, Jr.
Name: Pendleton P. White, Jr.
Its: President

 

ASSIGNEE:

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

By: /s/ Pendleton P. White, Jr.
Name: Pendleton P. White, Jr.
Its: President

 

 

 



 

Signature Page to Assignment of Purchase and Sale Agreement and Escrow
Instructions

210 American Drive, Jackson, TN

 

 



-3-



